Citation Nr: 0404016	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia


REPRESENTATION

Appellant represented by:	Lawrence S. Groff, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from May 1968 to April 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In a July 2000 decision, the Board 
determined that new and material evidence had been presented 
and reopened the claim of entitlement to service connection 
for schizophrenia.  The Board then remanded the matter to the 
RO for further development.  Unfortunately, the Board finds 
that further development is still necessary.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

A review of the record indicates that there is a substantial 
amount of evidence which indicates that the veteran received 
either Social Security disability, Supplemental Security 
Income (SSI), or some form of social benefit.  For example, a 
May 1989 letter from the Northern Rhode Island Community 
Mental Health Center (the Mental Health Center) states that 
in 1977, the claimant came to that health facility at the 
request of the General Public Assistance Office.  He was a 
participant in a weekly Budget Group designed to help clients 
learn to budget their own money so that at some future date 
they may no longer need to be part of the representative-
payee system through the Social Security Administration 
(SSA).  Also, an April 1981 examination report from the 
Mental Health Center indicates that the claimant was working 
two days per week for the Parks Department, receiving General 
Public Assistance issued through that agency.  

In addition, an August 1989 income verification report notes 
that the claimant was receiving SSI benefits.  Further, a 
September 1989 VA examination report also notes that the 
claimant was receiving SSI benefits.  

It is noted that RO requests to the Social Security 
Administration have resulted in negative replies.  A November 
2000 report of contact notes that an SSA representative 
stated that the veteran was not eligible or in receipt of 
"SSA or SSI benefits."  There were apparently no available 
medical records.  The SSA representative indicated that he 
would follow up in writing.  Subsequently, an unsigned letter 
from the SSA, dated in December 2000, reported that SSA was 
responding to RO's request for the claimant's disability 
claim filed in August 1983.  SSA advised that appellant's 
claim was approved medically, but denied non-medically due to 
income and resources at that time.  The letter also stated 
that "[w]e (SSA) have tried to request the medical folder 
from our Federal Record Centers, but with no success."  

The December 2000 SSA letter does not indicate that there are 
in fact no records available, but that they have not been 
able to obtain them.  What efforts were undertaken were not 
outlined.  Hence, it cannot be determined whether further 
efforts otherwise required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
would be futile.  In addition, it appears that the veteran 
was receiving some form of social assistance prior to 1983.  
The Board finds that the RO must contact the appropriate 
social agency to determine if there are any records available 
with regard to assistance provided to the veteran since 1971.  
Any available records, to include supporting medical records, 
must be obtained and associated with the claims file.  

It is further noted that an August 2002 VA examination report 
indicates that the examiners were unable to determine if 
schizophrenia is related to service or manifested within one 
year of separation from service.  The examiners recommend 
further investigation, which included contacting the Mental 
Health Center to determine if their electronic database 
showed treatment in 1971.  A January 2003 addendum report 
stated that there was nothing to support the claim of 
symptoms of schizophrenia starting earlier than 1977.  
However, the examiners failed to address the April 1998 and 
August 1999 letter from the Mental Health Center, which 
indicate that the computer records verified treatment in 
1971.  This should be addressed.  

The August 2002 VA examination report also indicated that 
there should be a review of Rhode Island State records for 
civil commitments during the 1971-1972 time-frame to 
determine if in fact the veteran was committed, and for what 
diagnosis.  A September 2002 RO report of contact with the 
Bedford, Massachusetts Office of Regional Counsel indicates 
that they advised that it would be hard to obtain civil 
commitment records because such records are based on docket 
number.  They stated that it would be easier to obtain these 
records from the hospital itself.  They also stated that the 
local District Counsel might be of assistance if the RO is 
unsuccessful in obtaining the records from the hospital.  As 
the hospital records from the Mental Health Center have been 
destroyed, the RO should contact the District Counsel and 
request that they make attempts to obtain any civil 
commitment records for 1971-1972 for the appellant.  The RO 
should also ask the District Counsel to provide assistance in 
any other available means to verify the claimant's treatment 
shortly after separation from service.  

Finally, the RO must ensure that there is full compliance 
with all provisions of the VCAA.  In particular, the RO must 
ensure that all notice and development action required under 
the VCAA has been accomplished.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claimant should be specifically 
advised what evidence is necessary to substantiate this 
claim, what specific portion of that evidence they must 
personally secure, what specific portion VA will secure on 
his behalf, and the need to submit any pertinent evidence he 
holds in his possession.  The RO must further address VA's 
compliance with the VCAA in light of the chronological 
obligations set forth at 38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  If any rating decision was 
issued prior to the appellant being provided complete and 
full notice under the VCAA, the RO must address whether the 
timing of the issuance of the notice was prejudicial to the 
appellant.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  

2.  The RO must take all necessary steps 
to obtain the veteran's SSI and any other 
public assistance/Social Security benefit 
records for the period from 1971 through 
1990.  The appropriate agency must be 
notified that the medical records from 
the Rhode Island Mental Health Center 
indicate that the veteran was in fact 
receiving SSI or other public assistance 
benefits.  The RO must request that all 
supporting medical documentation must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the appropriate 
agency cannot locate such records, the 
agency must specifically 


indicate all attempts that were made to 
locate the records, and that any further 
attempts to locate or obtain any records 
would be futile.  The RO must notify the 
claimant of the following (a) the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond. 

3.  The RO is to contact the District 
Counsel and ask for assistance in 
obtaining any records which may 
substantiate the veteran's treatment for 
a psychiatric disorder in 1971-1972, to 
include civil commitment records.

4.  If additional pertinent evidence is 
received the RO should then send the 
claims file back to the examiners who 
conducted the August 2002 VA examination, 
in order for another addendum to be 
accomplished.  Specifically, the VA 
examiners should address the April 1998 
and August 1999 Rhode Island Mental 
Health Center letters, which indicate 
that the veteran was treated for 
schizophrenia at that time.  The 
examiners must consider all the evidence 
of record, and state the likelihood that 
the veteran's schizophrenia was first 
manifested in service or within one year 
of separation from service.

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
veteran, his fiduciary and attorney 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



